31 U.S. 349 (____)
6 Pet. 349
RICHARD M. SCOTT, PLAINTIFF IN ERROR
v.
EZRA LUNT'S ADMINISTRATOR, DEFENDANT IN ERROR.
Supreme Court of United States.

*350 Mr Jones, for the defendant.
Mr Swann, for the plaintiff in error.
*351 Mr Chief Justice MARSHALL delivered the opinion of the Court.
Upon an inspection of the record, it appears that the plaintiff claims in his declaration the sum of twelve hundred and forty-one dollars as remaining due to him, and he has laid the ad damnum at one thousand dollars. Under such circumstances, a general verdict having been given against him, the matter in dispute is, in our opinion, the sum which he claims in the ad damnum. The court cannot judicially take notice, that by computation it may possibly be made out as matter of inference from the declaration, that the plaintiff's claim, in reality, must be less than one thousand dollars: much less can it take such notice in a case where the plaintiff might be allowed interest on his claim by the jury, so as to swell his claim beyond one thousand dollars. The motion to dismiss for want of jurisdiction is overruled.